Citation Nr: 0933982	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1946 
to November 1947.  The Veteran died in October 2002.  The 
appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from November and December 2002 rating decisions 
issued by the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims for service connection for the Veteran's 
cause of death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  

In January 2004 the appellant testified at a hearing before 
RO personnel; a transcript of the hearing is of record.

In June 2007 and April 2008 Board remanded the appellant's 
claim for service connection for the cause of the Veteran's 
death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to these matters.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Unfortunately, the July 2007 correspondence sent by Appeals 
Management Center (AMC) did not notify the appellant of any 
of the elements required in Hupp.  While multiple statements 
from the appellant and her representative demonstrated actual 
knowledge of the Veteran's service-connected right and left 
knee disabilities and the information required to 
substantiate a DIC claim based on a previously service-
connected condition, the evidence of record contains no 
notice or actual knowledge of the requirements to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Therefore, while the Board regrets the 
additional delay, the case must be returned to the AMC/RO to 
ensure that the appellant receives a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence and information 
required to substantiate a DIC claim in accordance with Hupp.

At the time of his death in October 2002, the Veteran was 
service-connected for status post right total knee 
arthroplasty (rated as 40 percent disabling) and status post 
left total knee arthroplasty (rated as 40 percent disabling); 
he was also awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective January 16, 2002.

In June 2003 the appellant provided a copy of a May 1989 
notice of award of disability benefits from the Social 
Security Administration (SSA), which determined that the 
Veteran was disabled for SSA purposes beginning in June 1988.  
The notice did not include the basis of the award.  The Court 
has held that where there is notice that the veteran is 
receiving SSA disability benefits, VA has a duty to acquire a 
copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  While the appellant testified 
in January 2004 that the Veteran only received treatment at 
the VA Medical Center (VAMC), the claims folder does contain 
one private orthopedic consultation report, and the SSA 
records may contain reports of examinations by the SSA.  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on appeal 
and should be obtained.

In November 2002 the RO denied the appellant's claims for 
service connection for the Veteran's cause of death and 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The RO construed a November 2002 statement from the 
appellant as an application to reopen the claims that were 
denied in the November 2002 rating decision.  In a December 
2002 rating decision the RO again denied the claims.  The 
appellant filed a timely notice of disagreement with the 
December 2002 rating decision that denied DIC benefits.  In a 
letter dated in July 2003, the RO acknowledged the 
appellant's disagreement with the denial of DIC benefits 
under 38 U.S.C.A. § 1318, but only adjudicated the issue of 
service connection for the Veteran's cause of death in 
subsequent statements of the case.  

A statement of the case (SOC) has not been sent to the 
appellant regarding the issue of DIC benefits under 
38 U.S.C.A. § 1318.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which an 
appellant expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC, the Board must 
remand the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the appellant perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
and information required to substantiate a 
DIC claim in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated non-VA 
medical records.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (entitlement to 
service connection for the cause of the 
Veteran's death) should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
4.  A statement of the case (SOC), 
containing all applicable laws and 
regulations, addressing the appellant's 
claims of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 must be issued.  
Manlincon, 12 Vet. App. 238.  The 
appellant should be advised of the time 
period in which to perfect her appeal.  
Only if the appellant's appeal as to this 
issue is perfected within the applicable 
time period and the claim continues to be 
denied should the case return to the Board 
for appellate review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



